Exhibit 5.1 EDWARD T.SWANSON Attorney At Law 1135 17th Street Suite E Santa Monica, California 90403 Phone: (310) 315-2828 Fax: (310) 828-6138 Email: etswanson@att.net July 2, 2008 Infrared Systems International 15 N. Longspur Drive The Woodlands, TX Re:Infrared Systems International Registration Statement File No. 333-147367 Gentlemen: We have acted as counsel to Infrared Systems International, a Nevada corporation (the ?Company?), in connection with the filing by the Company of a registration statement (File No. 333-147367) with the Securities and Exchange Commission (the ?Commission?) under the Securities Act of 1933, as amended (the ?Act?) on
